 
 
I 
111th CONGRESS
1st Session
H. R. 1601 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Sestak introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense to require members of the Armed Forces, before being deployed, to be trained in management of contracts and contractors. 
 
 
1.Training of deployed members of the Armed Forces in management of contracts and contractors 
(a)Training requirementThe Secretary of Defense shall require that, before the deployment of any member of the Armed Forces, the member shall be provided training in the management of defense contracts and contractors. 
(b)Matters covered in training 
(1)Basic overviewThe training required under subsection (a) shall provide a basic overview and shall include, at a minimum, briefing on the following: 
(A)Applicable rules under the Federal Acquisition Regulation, Department of Defense Directive 5000.1, and special provisions allowable for expedited needs.  
(B)Rules of ethical conduct in interactions with contractors and in oversight of their performance in the field. 
(C)Policies regarding conflicts of interests, bribery, fraud, and mismanagement. 
(2)Additional training for certain membersThe training required under subsection (a) shall provide additional training for members of the Armed Forces with direct responsibility for decisions regarding contracting, including— 
(A)fundamental cost analysis principles; and 
(B)training tools for developing and evaluating alternative proposals, including contract manuals, and simple E-business tools like sample documents, statements of work, and cost comparisons. 
 
